Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Corrected Notice of Allowance is to indicate that claims 1-6, 8-10 and 12-20 are allowed on the Notice of Allowability (PTOL-37).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ronak Patel on 02/25/2021.

The application has been amended as follows (with respect to the proposed claim amendments filed 02/08/2021 and entered herein):

Claim 8, replace the phrase “an opening” in line 2 with “the first opening”; add the word “first” immediately before “opening” in line 6; add the word “and” at the end of line 6; add the word “second” immediately before “opening” in line 8; and delete the phrase “and removing the substrate from the substrate treatment apparatus through the opening” in lines 8-10. 
Claim 10, add the phrase “, wherein the enclosure is a non-vacuum enclosure” immediately before the semicolon in line 5.

Claim 16, add the phrase “a first” immediately before “one of a plurality” in line 2; replace the phrase “through an” in line 4 with “through a first”; add the phrase “, wherein the enclosure is a non-vacuum enclosure” immediately before the semicolon in line 5; add the word “first” immediately before “opening” in line 7; replace the phrase “a first” in line 12 with “the first”; replace the phrase “the opening” in line 13 with “a second opening”; and replace the phrase “a second” in line 14 with “the second”.
Claims 8-10 and 12-20 are rejoined and examined on the merits.  Thus, claims 1-6, 8-10 and 12-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art reference is US 2011/0114623 to Goodman et al. The prior art references of record, taking alone or in combination, do not anticipate or suggest fairly the limitations of moving the substrate in a direction opposite to an exhausting direction; and removing the substrate from the substrate treatment apparatus through a second opening disposed distally from the vent, in combination with the other structural elements as instantly recited. Upon further search no other prior art has been located at the date of this Office action.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714